DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/168,171 filed 2/4/2021 in which claims 1-18 are presented for examination.

Allowable Subject Matter
Claims 3, 6, 9, 12, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 7 are rejected under 35 U.S.C. 101 because claim 1 is directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered both individually and as a combination.
Claim 1 and 7 fall within the judicial exception of an abstract idea. Specifically, the abstract functions of claims 1 and 7 are the following: providing real-time OpenRAN controller responsible…, providing a non-real-time controller … that can be performed in human mind.
Claim 1 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claim 1 and 7 are therefore not drawn to eligible subject matter as it is directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7 and 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10, 11, 1, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akman et al (US 2021/0160153 A1) in view of Buyukkoc et al (US 2021/0135950 A1).

Regarding claim 1, Akman teaches a method for providing an Open Radio Access Network (RAN) networking infrastructure, comprising: 
providing real-time OpenRAN controller (Akman: Fig. 4A:410, [0061]-[0062], near-RT RIC) responsible for radio connection management (Akman: Fig. 4A and 5, [0066] SAF 400 in near-RT RIC collect measurements and manage base stations and slices), mobility management (Akman: Fig. 4A; [0040], [0661]-[0062] 410 manages tracking area), QoS management (Akman: Fig. 4A, [0008], [0061]-[062], manages KPIs/Qos), edge services (Akman: Fig. 4A; [0036]); and 
providing a non-real-time controller in communication with the real-time OpenRAN controller (Akman: Fig. 4A:408, [0061]-[0063], non-RT SMO in communication with near-RT RIC 410), the non-real-time controller providing functionality such as configuration management, device management (Akman: Fig. 4A and 5; [0040]-[0041], SMO performing management functions), fault management Akman: Fig. 4A and 5; [0036]-[0037], performance management).  
Akman does not explicitly disclose the OpenRAN controller is responsible for interference for the quality of end user experience.
Buyukkoc teaches OpenRAN controller responsible for interference for the quality of end user experience (Buyukkoc: Figs. 2A-2B; [0053], KPIs comprising QoE and interference mitigation).
 It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Akman wherein the OpenRAN controller is responsible for interference for the quality of end user experience as suggested by Buyukkoc to provide a system for control/regulation of one or more networks (Buyukkoc: [0053]).

Regarding claim 7, Akman teaches a non-transitory computer-readable medium containing instructions for providing an Open Radio Access Network (RAN) networking infrastructure, which, when executed, cause a system to perform steps comprising: 
providing real-time OpenRAN controller (Akman: Fig. 4A:410, [0061]-[0062], near-RT RIC) responsible for radio connection management (Akman: Fig. 4A and 5, [0066] SAF 400 in near-RT RIC collect measurements and manage base stations and slices), mobility management (Akman: Fig. 4A; [0040], [0661]-[0062] 410 manages tracking area), QoS management (Akman: Fig. 4A, [0008], [0061]-[062], manages KPIs/Qos), edge services (Akman: Fig. 4A; [0036]), and 
Akman: Fig. 4A:408, [0061]-[0063], non-RT SMO in communication with near-RT RIC 410), the non-real-time controller providing functionality such as configuration management, device management (Akman: Fig. 4A and 5; [0040]-[0041], SMO performing management functions), fault management (Akman: Fig. 4A and 5; [0036]-[0037], alarm management), performance management, and lifecycle management for all network elements in a network (Akman: Fig. 4A and 5; [0036]-[0037], performance management).  
Akman does not explicitly disclose the OpenRAN controller is responsible for interference for the quality of end user experience.
Buyukkoc teaches OpenRAN controller responsible for interference for the quality of end user experience (Buyukkoc: Figs. 2A-2B; [0053], KPIs comprising QoE and interference mitigation).
 It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Akman wherein the OpenRAN controller is responsible for interference for the quality of end user experience as suggested by Buyukkoc to provide a system for control/regulation of one or more networks (Buyukkoc: [0053]).

Regarding claim 13, Akman teaches a system for providing an Open Radio Access Network (RAN) networking infrastructure, comprising: 
a real-time OpenRAN controller (Akman: Fig. 4A:410, [0061]-[0062], near-RT RIC) responsible for radio connection management (Akman: Fig. 4A and 5, [0066] SAF 400 in near-RT RIC collect measurements and manage base stations and slices), mobility management (Akman: Fig. 4A; [0040], [0661]-[0062] 410 manages tracking area), QoS management (Akman: Fig. 4A, [0008], [0061]-[062], manages KPIs/Qos), edge services (Akman: Fig. 4A; [0036]); and 
a non-real-time controller in communication with the real-time OpenRAN controller (Akman: Fig. 4A:408, [0061]-[0063], non-RT SMO in communication with near-RT RIC 410), the non-real-time controller providing functionality such as configuration management, device management (Akman: Fig. 4A and 5; [0040]-[0041], SMO performing management functions), fault management (Akman: Fig. 4A and 5; [0036]-[0037], alarm management), performance management, and lifecycle management for all network elements in a network (Akman: Fig. 4A and 5; [0036]-[0037], performance management).  
Akman does not explicitly disclose the OpenRAN controller is responsible for interference for the quality of end user experience.
Buyukkoc teaches OpenRAN controller responsible for interference for the quality of end user experience (Buyukkoc: Figs. 2A-2B; [0053], KPIs comprising QoE and interference mitigation).
 It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Akman wherein the OpenRAN controller is responsible for interference for the quality of end user experience as suggested by Buyukkoc to provide a system for control/regulation of one or more networks (Buyukkoc: [0053]).

Regarding claims 4, 10 and 16, Akman teaches supporting, by the OpenRAN controller, standard E2 interface and working with multi-vendor RANs (Akman: [0036]-[0038]).
  
Regarding claims 5, 11 and 17, Akman teaches providing, by the non-real time controller, network slicing (Akman: Fig. 4A:404, [0005], [0036]-[0037]).  

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akman et al (US 2021/0160153 A1) in view of Buyukkoc et al (US 2021/0135950 A1) in further view of Bedekar et al (US 2021/0385682 A1).

Regarding Claims 2, 8 and 14, Akman in view of Buyukkoc does not explicitly disclose consolidating, by the OpenRAN controller, different RAN functionalities reducing complexity and making overall network maintenance simpler and less resource intensive.  
	Bedekar teaches consolidating, by the OpenRAN controller, different RAN functionalities reducing complexity and making overall network maintenance simpler and less resource intensive (Bedekar: Figs. 3-5; [0042], [0056], [0098]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention consolidating, by the OpenRAN controller, different RAN functionalities reducing complexity and making overall network maintenance simpler and less resource intensive as suggested by Bedekar to provide significant improvement in a wireless network (Bedekar: [0004]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478